Case 3:19-cv-04597-LB Document 66-5 Filed 04/06/20 Page 1 of 5




              EXHIBIT 5
                                         Case 3:19-cv-04597-LB Document 66-5 Filed 04/06/20 Page 2 of 5

                                                   U.S. Patent No. 9,699,444: QUEST
        Claim 27                           Facts                                       Factual Evidence
An apparatus comprising:
a storage adapted to:          The picture to the right shows
store one or more image        the inside of a Quest.
frames . . .

                               The arrow points to the
                               storage component of the
                               Quest. The storage houses
                               video data as a sequence of
                               image frames.




US Pat. No. 9,699,444: Quest                                                                              Page 1
                                         Case 3:19-cv-04597-LB Document 66-5 Filed 04/06/20 Page 3 of 5

a processor adapted to:
obtain a first image frame     Quest includes two OLED
from a first video stream;     displays per eye with a
generate a modified            resolution of 1440 x 1660 per
image frame by                 eye, a 72 Hz refresh rate and
performing at least one of     a Snapdragon 835 processor.
expanding the first image      To prepare incoming video
frame, shrinking the first     for that display resolution, the
image frame, removing a        processor modifies the video.
portion of the first image     For example, the Oculus
frame, stitching together      Quest stores the YouTube
the first image frame with     VR application, which
a second image frame,          receives a “first video
inserting a selected           stream.” The arrow points to
image into the first image     the processor.
frame, and reshaping the
first image frame, wherein
the modified image frame       The Oculus Quest processor
is different from the first    is adapted to obtain a first
image frame . . . .            image frame from a YouTube
                               video stream and “expand the
                               first image frame” to prepare
                               the incoming video for the
                               display resolution of 1440 x
                               1660 per eye. The “first
                               image frame” and the
                               expanded “modified image
                               frame” are different.

                               The Oculus Quest processor
                               is a stand-alone all-in-one
                               Gaming Virtual Reality. It is
                               NOT tethered to a computer.
                               It has a powerful processor
                               and up to 128 Gigabyes of
                               storage.




US Pat. No. 9,699,444: Quest                                                                              Page 2
                                         Case 3:19-cv-04597-LB Document 66-5 Filed 04/06/20 Page 4 of 5

generate a bridge frame,       In 2012, the predecessor
wherein the bridge frame       entity, Oculus, encountered
is a solid color, wherein      the problem of its OLED
the bridge frame is            screens displaying “motion
different from the first       blur.”
image frame and different
from the modified image        In 2012, Oculus contracted
frame;                         for the services of an
display the modified           individual named Mark
image frame; and               Rejhon, a citizen of Canada.
display the bridge frame.      Rejhon solved the problem of
                               “motion blur,” changing the
27. The apparatus              mode of the backlight unit
of claim 26, wherein the       from continuous to low
bridge frame is black.         persistence mode. This is
                               called “black frame insertion”
                               or “BFI.”

                               In the Quest, the processor
                               performs the steps of
                               generating a black bridge
                               frame. To reduce this
                               perceived motion blur, the
                               Quest practices the invention
                               of claim 27 by generating a
                               solid black bridge frame and
                               inserting the bridge frame
                               between the modified image
                               frames.




US Pat. No. 9,699,444: Quest                                                                              Page 3
                               Case 3:19-cv-04597-LB Document 66-5 Filed 04/06/20 Page 5 of 5




US Pat. No. 9,699,444: Quest                                                                    Page 4
